DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 13-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Izumi (US 2012/0146137).
With regard to claim 1, Izumi teaches, in Fig 3, a semiconductor device comprising: a substrate (2) comprising a side; an epitaxial layer (3) located on the side of the substrate; a groove (6) located in the epitaxial layer and comprising: an inner wall (sidewalls); a bottom wall (bottom of regions filled by 202); and a groove bottom (region contacting item 72); a gate electrode (8) disposed in the groove and comprising an outer wall; an oxidized layer (7) disposed between the inner wall and the outer wall; drift regions (5) located on two sides of the groove; a first drain electrode (10) and a second drain electrode (second instance of 10) that are respectively located in the drift regions on the two sides of the groove; and a channel (region below groove bottom, more clearly shown in Fig 1 as item 28) located between the bottom wall and the substrate and proximate to the groove bottom, wherein the substrate, the epitaxial layer, and the channel have a first doping type (n-type), wherein the drift regions, the first drain electrode, and the second drain electrode have a second doping type (p-type), and wherein, in the first doping type and the second doping type, one is a P type and another is an N type.
With regard to claim 2, Izumi teaches, in Fig 3, a first oxidized layer (202) disposed between an inner side wall of the groove and an outer side wall of the gate electrode, wherein the first oxidized layer is any one of: a field oxidized layer; a gate oxidized layer; or both the field oxidized layer and the gate oxidized layer; and a second oxidized layer (72) disposed between the groove bottom and a bottom of the gate electrode, wherein the second oxidized layer is the gate oxidized layer, and wherein the bottom faces the groove bottom.
With regard to claim 3, Izumi teaches, in Fig 3, that the groove further comprises a main part (wider region near the top in the figure) and a protruding part (narrower region below in the figure) along a depth direction of the groove, and wherein the protruding part extends from the main part and protrudes towards the substrate.
With regard to claim 4, Izumi teaches, in Fig 3, that the gate electrode further comprises: a first part (portion of 8 located below 202 in the figure) located at the protruding part; and a second part (portion of 8 surrounded by 202 in the figure) located at the main part, wherein a first section (203) of the first oxidized layer that is disposed between an outer side wall of the first part and an inner side wall of the protruding part is the gate oxidized layer, and wherein a second section (202) of the first oxidized layer that is disposed between an outer side wall of the second part and an inner side wall of the main part is the field oxidized layer.
With regard to claim 5, Izumi teaches, in Fig 3, that a width of the first part is greater than a width of the second part ([0135]).
With regard to claim 13, Izumi teaches, in Fig 3, that electrodes of the gate electrode, the first drain electrode, and the second drain electrode are all led out to an outer surface of the semiconductor device (see figure).
With regard to claim 14, Izumi teaches, in Fig 3, that the first drain electrode and the second drain electrode are symmetrically distributed (see figure).
With regard to claim 15, Izumi teaches, in Fig 3, that the drift regions are located on opposite sides of the groove (see figure).
With regard to claim 16, Izumi teaches, in Fig 3, a terminal device comprising: a semiconductor device comprising: a substrate (2) comprising a side; an epitaxial layer (3) located on the side of the substrate; a groove (6) located in the epitaxial layer and comprising: an inner wall (sidewalls); a bottom wall (bottom of regions filled by 202); and a groove bottom (region contacting item 72); a gate electrode (8) disposed in the groove and comprising an outer wall; an oxidized layer (7) disposed between the inner wall and the outer wall; drift regions (5) located on two sides of the groove; a first drain electrode (10) and a second drain electrode (second instance of 10) that are respectively located in the drift regions on the two sides of the groove; and a channel (region below groove bottom, more clearly shown in Fig 1 as item 28) located between the bottom wall and the substrate and proximate to the groove bottom, wherein the substrate, the epitaxial layer, and the channel have a first doping type (n-type), wherein the drift regions, the first drain electrode, and the second drain electrode have a second doping type (p-type), and wherein, in the first doping type and the second doping type, one is a P type and another is an N type; and a controller coupled to the semiconductor device and configured to control on or off of the semiconductor device ([0012]).
With regard to claim 17, Izumi teaches, in Fig 3, a first oxidized layer (202) disposed between an inner side wall of the groove and an outer side wall of the gate electrode, wherein the first oxidized layer is any one of: a field oxidized layer; a gate oxidized layer; or both the field oxidized layer and the gate oxidized layer; and a second oxidized layer (72) disposed between the groove bottom and a bottom of the gate electrode, wherein the second oxidized layer is the gate oxidized layer, and wherein the bottom faces the groove bottom.
With regard to claim 18, Izumi teaches, in Fig 3, that the groove further comprises a main part (wider region near the top in the figure) and a protruding part (narrower region below in the figure) along a depth direction of the groove, and wherein the protruding part extends from the main part and protrudes towards the substrate.
With regard to claim 19, Izumi teaches, in Fig 3, that the gate electrode further comprises: a first part (portion of 8 located below 202 in the figure) located at the protruding part; and a second part (portion of 8 surrounded by 202 in the figure) located at the main part, wherein a first section (203) of the first oxidized layer that is disposed between an outer side wall of the first part and an inner side wall of the protruding part is the gate oxidized layer, and wherein a second section (202) of the first oxidized layer that is disposed between an outer side wall of the second part and an inner side wall of the main part is the field oxidized layer.
With regard to claim 21, Izumi teaches, in Fig 3, that the second doping type is N-type ([0177]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US 2012/0146137) in view of Xia et al. (US 2017/0346476).
With regard to claim 6, Izumi teaches most of the limitations of the claim, as set forth above with regard to claim 3.
Izumi does not explicitly teach an upper gate electrode disposed in the groove and located at the main part; and a lower gate electrode disposed in the groove and located at the protruding part, wherein the lower gate electrode is electrically coupled to the upper gate electrode, wherein a first section of the first oxidized layer that is disposed between an outer side wall of the lower gate electrode and an inner side wall of the protruding part is the gate oxidized layer, and wherein a second section of the first oxidized layer that is disposed between an outer side wall of the upper gate electrode and an inner side wall of the main part is the field oxidized layer.
Xia teaches, in Fig 13, an upper gate electrode (1310) disposed in the groove (1318) and located at the main part; and a lower gate electrode (1308) disposed in the groove and located at the protruding part, wherein the lower gate electrode is electrically coupled to the upper gate electrode ([0089]), wherein a first section (region around 1308) of the first oxidized layer (1306) that is disposed between an outer side wall of the lower gate electrode and an inner side wall of the protruding part is the gate oxidized layer, and wherein a second section (region around 1310) of the first oxidized layer that is disposed between an outer side wall of the upper gate electrode and an inner side wall of the main part is the field oxidized layer, “to promote both low on-resistance and high breakdown,” ([0089]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Izumi with the gate electrode configuration of Xia to promote both low on-resistance and high breakdown.
With regard to claim 7, Xia teaches, in Fig 13, a holding area (region of 1306 between 1310 and 1308) in the groove, wherein the holding area is an area that is between the upper gate electrode and the lower gate electrode and that extends along a width direction of the groove, wherein the holding area comprises an insulation layer, and wherein the width direction is perpendicular to the depth direction.
With regard to claim 8, Izumi teaches most of the limitations of the claim, as set forth above with regard to claim 1.
Izumi does not explicitly teach a plurality of gate electrodes disposed in the groove, wherein the gate electrodes are electrically coupled and arranged along a depth direction of the groove; a second oxidized layer that is disposed between the groove bottom and a bottom of a gate electrode closest to the groove bottom in the gate electrodes; and a first oxidized layer, wherein a first section of the first oxidized layer that is disposed between an inner side wall of the groove and an outer side wall of the gate electrode closest to the groove bottom is a gate oxidized layer, and wherein a second section of the first oxidized layer that is disposed between an outer side wall of each of the other gate electrodes in the gate electrodes and the inner side wall is a field oxidized layer.
Xia teaches, in Fig 13, a plurality of gate electrodes (1308, 1310) disposed in the groove (1318), wherein the gate electrodes are electrically coupled and arranged along a depth direction of the groove ([0089]); a second oxidized layer (region of 1306 below 1308) that is disposed between the groove bottom and a bottom of a gate electrode closest to the groove bottom in the gate electrodes; and a first oxidized layer (remainder of 1306), wherein a first section (region of 1306 around sidewalls of 1308) of the first oxidized layer that is disposed between an inner side wall of the groove and an outer side wall of the gate electrode closest to the groove bottom is a gate oxidized layer, and wherein a second section (region of 1306 around 1310) of the first oxidized layer that is disposed between an outer side wall of each of the other gate electrodes in the gate electrodes and the inner side wall is a field oxidized layer, “to promote both low on-resistance and high breakdown,” ([0089]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Izumi with the gate electrode configuration of Xia to promote both low on-resistance and high breakdown.
With regard to claim 9, Xia teaches, in Fig 13, that widths of the gate electrodes along a direction from the groove bottom to a groove opening of the groove are in a descending order, and wherein a direction of the widths is perpendicular to the depth direction (see figure).
With regard to claim 10, Xia teaches, in Fig 13, an insulation layer (region of 1306 between 1310 and 1308) in the groove, wherein the insulation layer is an area that is between two gate electrodes of the gate electrodes and that extends along a width direction of the groove, and wherein the width direction is perpendicular to the depth direction.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US 2012/0146137) in view of Huang et al. (US 8575693).
With regard to claim 11, Izumi teaches most of the limitations of the claim, as set forth above with regard to claim 1.
Izumi does not explicitly teach a body electrode located in the epitaxial layer and proximate to an outer surface of the epitaxial layer; and a cell located in an area enclosed by the body electrode.
Huang teaches, in Fig 9, a body electrode (97a) located in the epitaxial layer (94) and proximate to an outer surface of the epitaxial layer; and a cell (region circumscribed by 97a) located in an area enclosed by the body electrode to provide, “a DMOS device which reduces the conduction resistance without sacrificing the breakdown voltage,” (column 1, lines 55-60).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Izumi with the body electrode of Huang to provide a DMOS device which reduces the conduction resistance without sacrificing the breakdown voltage.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US 2012/0146137) in view of Ono et al. (US 2005/0029586).
With regard to claim 12, Izumi teaches most of the limitations of the claim, as set forth above with regard to claim 1.
Izumi does not explicitly teach a well region of an isolated island shape located in the groove, wherein a doping type of the well region is the first doping type; and a body electrode located in the well region and proximate to an outer surface of the well region.
Ono teaches, in Fig 1, a well region (27) of an isolated island shape located in the groove, wherein a doping type of the well region is the first doping type (n-type); and a body electrode (26) located in the well region and proximate to an outer surface of the well region so that, “the ON resistance can be reduced and the switching characteristic can be enhanced,” ([0040]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Izumi with the well region of Ono to so that the ON resistance can be reduced and the switching characteristic can be enhanced.
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
The Applicants argue:
While Izumi includes contact regions 10, Izumi’s contact regions 10 are not drain electrodes. In contrast, Izumi’s contact regions 10 correspond to a source (i.e., are configured to contact Izumi’s source wires 14).

The Examiner responds:
The labelling of a particular electrode structure as a “source” or a “drain” is merely functional language directed towards an intended use, such as a mere application of voltages, as in this case.  The structure of Izumi meets the claimed structural limitations.
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/            Primary Examiner, Art Unit 2829